Citation Nr: 0606822	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
February 8, 2004.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had unverified active service from February 1965 
to January 1967.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision of the San 
Francisco, California VA Medical Center (VAMC), which denied 
payment or reimbursement of medical expenses incurred at a 
private medical center on February 8, 2004.  

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  Service connection is not in effect for any disease or 
disability.  

2.  The veteran presented on February 8, 2004 to the 
emergency room of a private medical center with symptoms of a 
sore throat and fever; he was discharged that same day with a 
diagnosis of mild viral pharyngitis.  

3.  At the time he was seen at the private medical facility 
on February 8, 2004, the veteran had not been enrolled in the 
VA health care system and had not received medical services 
under authority of 38 U.S.C. Chapter 17 within the preceding 
24 months.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency room care provided at 
a non-VA facility on February 8, 2004 have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.1000, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The RO has not notified the appellant of all of the specific 
provisions of the new law or performed additional development 
regarding her claim for Chapter 35 educational benefits.  
However, the essential facts by which the appeal must be 
decided are not in dispute.  The matter to be resolved is 
legal in nature, and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Because the VCAA has no effect on claims when the 
question is limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required.

II.  Merits of the Claim

The veteran presented on February 8, 2004 to the emergency 
room of a private medical center with symptoms of a sore 
throat and fever; he was discharged that same day with a 
diagnosis of mild viral pharyngitis.  The veteran contends 
that he is entitled to payment or reimbursement of 
unauthorized medical expenses resulting from such emergency 
treatment.

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:  

	(a)  The care and services rendered were either:
	(1) for an adjudicated service-
connected disability; or
	(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability; or
	(3) for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability; or
	(4) for any injury, illness, or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program and who is medically determined 
to be in need of hospital care or medical 
services for reasons set forth in 38 
C.F.R. § 17.48(j); and

	(b)  The services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute that the 
treatment he received on February 8, 2004 was for a 
nonservice-connected disorder not associated with or 
aggravating an adjudicated service-connected disability.  
Moreover, a reading of the transcript of the hearing in 
October 2005 confirms that the veteran was not rated as 
permanently and totally disabled and was not participating in 
a rehabilitation program at the time of his care in February 
2004.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

	(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

	(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

	(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

	(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized);

	(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

	(f)  The veteran is financially liable to the provider 
of emergency treatment for that treatment;

	(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

	(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 

	(i)  The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

In applying the law to this case, the Board finds that the 
veteran also does not satisfy the criteria under 38 C.F.R. § 
17.1002 for payment or reimbursement of the medical expenses 
at issue.  As noted above, the veteran must satisfy all the 
conditions under 38 U.S.C.A. § 1725 of the Veterans 
Millennium Health Care and Benefits Act to be considered 
eligible.  Of particular note is the fact that in February 8, 
2004, when he received the emergency care in question, the 
veteran had not been enrolled in the VA health care system 
and had not received medical services under authority of 38 
U.S.C. Chapter 17 within the preceding 24 months.  The 
veteran does not dispute this fact, and at his hearing he 
confirmed that he was not enrolled in the VA health system 
for the requisite time period.  As the veteran has not 
satisfied every condition, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.1002.  

While the Board sympathizes with the veteran's statements and 
testimony concerning the emergent nature of his medical care 
and the medical costs related thereto, based on the foregoing 
the Board finds that the veteran has failed to meet the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his emergency room treatment on 
February 8, 2004.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for application.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
February 8, 2004 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


